Order filed October 4, 2011.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-11-00686-CV
                                     ____________

IN THE MATTER OF MARRIAGE OF RACHEL LYNN BEVERLY AND CHAD
                  ASHLEY BEVERLY, Appellant




                          On Appeal from the 245th District Court
                                  Harris County, Texas
                            Trial Court Cause No. 2007-64129


                                          ORDER
       According to information provided to this court, there is no appealable order in this
case. Our records reflect that an order was signed July 8, 2011, and the notice of appeal
was filed August 8, 2011.

       The clerk’s record has not been filed in this appeal. The District Clerk has
informed this court that appellant did not pay for preparation of the clerk’s record.
Appellant filed an affidavit of indigence to which a contest was sustained. Appellant has
requested that this court review the trial court’s ruling on the contest.

       To determine our jurisdiction over this appeal, and if jurisdiction exists, whether
appellant is entitled to proceed without the advance payment of costs, we issue the
following order for a partial clerk’s record.
       We order the Harris County District Clerk to file a partial clerk’s record with the
clerk of this court on or before       November 3, 2011. In order that this court may
ascertain its jurisdiction over the appeal, the partial clerk’s record shall contain (1) the
judgment being appealed; (2) any motion for new trial, other post-judgment motion, or
request for findings of fact and conclusions of law; and (3) the notice of appeal. In
addition, the partial clerk’s record shall contain: (4) appellant’s affidavit of indigence;
(5) the contest to the affidavit of indigence; (6) the trial court’s order ruling on any contest;
(7) any other documents pertaining to the claim of indigence and the contests thereto.



                                            PER CURIAM




                                               2